DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment/response filed 112/4/20 has been considered and entered.  Claims 1,7,13 and 16 have been canceled.  Claims 21 and 22 have been added.  Claims 2-6,8-12,14,15 and 17-22 remain in the application. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-7,11,12,14 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timian (4,250,586) in combination with Lambros (3,204,278).
Timian (4,250,586) teaches a vibratory paint applicator and system for applying 
Timian (4,250,586) fails to teach the brush “claimed geometries” to be in point contact with surface and are rigid where they retain shape while in contact with surface.
Lambros (3,204,278) teaches a similar paint applicator which includes a brush that is rigid and capable of adapting to the contour or irregularities of the substrate to coat the substrate (col. 2, lines 49-56).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Timian (4,250,586) applicator to include the “fingers” of Lambros (3,204,278) to apply the paint to the uneven substrate so as to assure coating on the irregular surfaces.  
Regarding claim 17, the geometries “fingers” are in point contact with the surface to be coated.
Regarding claim 18, Timian (4,250,586) teaches the fibers (14) would meter the coating during application and this would be uniform (col. 1, lines 35-40).
Regarding claim 19, Timian (4,250,586) teaches the loading of the device would be when paint flows from manifold to the cellular pad and the brush 14(abstract).  Drying would occur naturally after application.
Regarding claim 20, Timian (4,250,586) teaches the non-rigid backing of the applicator is taught by cellular pad or sponge (see Figs. 1,2 and 4 and (12)).   

Regarding claim 3, the fingers or brush are fibers which are similar to pins or posts but also can include other shapes Lambros (3,204,278) (col. 4, lines 28-34). 
	Regarding claims 4-6, the claimed height, width and mount of fibers are not specifically detailed, however, the Examiner takes the position that these are all know parameters which can be varied depending upon the desired end product produced.  Absent a showing of criticality of these, the Examiner takes the position that these features would have been optimized by one skill in the art when practicing the invention.
	Regarding claim 7, the brush fibers or fingers are rigid as they replicate the irregularity of the surface.
	Regarding claim 11, the brush and fingers are effective for metering the coating.
	Regarding claim 12 and 21, the brush and fingers are effective to avoid marring the surface.
	Regarding claim 14, Timian (4,250,586) teaches the non-rigid backing is considered a cellulose pad or sponge.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timian (4,250,586) in combination with Lambros (3,204,278) in combination with Miyaoka (2007/0098478).
Features detailed above concerning the teachings of Timian (4,250,586) in 
Timian (4,250,586) in combination with Lambros (3,204,278) fails to teach using a spring as the non-rigid backing mechanism.
Miyaoka (2007/0098478) teaches a coater whereby a spring (4) can be used as a backing mechanism for the applicator end (22) (Figs. 6 and 7).
Therefore it would have been obvious for one skilled in the art to have modified Timian (4,250,586) in combination with Lambros (3,204,278) coating tool to utilize a spring backing mechanism as evidenced by Miyaoka (2007/0098478) with the expectation of achieving a painting tool.

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timian (4,250,586) in combination with Lambros (3,204,278) in combination with Steinhardt et al. (2004/0076788).
Features detailed above concerning the teachings of Timian (4,250,586) in combination with Lambros (3,204,278) are incorporated here.
Timian (4,250,586) in combination with Lambros (3,204,278) fails to teach using a spring and coils as the applicator.
Steinhardt et al. (2004/0076788) teaches a mayer rod coated which consists of a wiring wrapped around a rod for metering coating applied.  The wire rod (148) is held against the other roller (108) with a spring tension (biased) to maintain coating contact during application (abstract, [0073],[0091],[0093] and Fig. 16) 

Regarding claim 8, the spring and coils is met by the wrapping of the wire.
Regarding claims 9 and 10 the biaser and tensioner is met as a spring tension is applied to keep the applicator roller (14) in contact with the backing roller and the web (120).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timian (4,250,586) in combination with Lambros (3,204,278) in combination with Steinhardt et al. (2004/0076788) further in combination with Pearson (2,265,972).
Features detailed above concerning the teachings of Timian (4,250,586) in combination with Lambros (3,204,278) in combination with Steinhardt et al. (2004/0076788) are incorporated here.
Timian (4,250,586) in combination with Lambros (3,204,278) in combination with Steinhardt et al. (2004/0076788) fails to teach a non-scratch coating on the applicator
Pearson (2,265,972) teaches a coating applicator whereby the applicator has a rubber coating (18) on the tips to avoid damage to the substrate (abstract and Fig 1).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Timian (4,250,586) in combination with Lambros (3,204,278) in combination with Steinhardt et al. (2004/0076788) coating .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6,8-12,14,15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art fails to teach a brush that is rigid and follows the contour of the surface to be coated.
The Examiner disagrees.  As detailed above, Lambros (3,204,278) teaches a similar paint applicator which includes a brush that is rigid and capable of adapting to the contour or irregularities of the substrate to coat the substrate (col. 2, lines 49-56) and hence the claimed limitation is met.
With regards to the argument that the is no reason articulated to combine the references, the Examiner disagrees and has stated above in the rejection the rigidity would allow for the bristle to follow the contour of the substrate and hence produce a more even coating thereon.  
With regards to the vibratory purpose to produce a more even coating, the combination of the rigid bristles and the vibratory would be an additive effect to further enhance the coating evenness and hence would be properly combineable to further ensure 

Regarding the argument of using a spring or coil as a coater or a spring as a backing mechanism on contoured surfaces and that one would not expect success, the Examiner points out the references are relied upon for teaching that a spring can be used as a backing mechanism and/or a coating applicator and not for the surface on which this was applied as this is taught in the primary reference.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715